            Case 1:19-cv-01445-LGS Document 69 Filed 04/14/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 BILL WISSER

                                 Plaintiff,                      Docket No. 1:19-cv-01445-LGS

        - against -


   VOX MEDIA, INC.

                                 Defendant.



                        DECLARATION OF RICHARD LIEBOWITZ
                              RE: Rule 33(b)(5) POLICY

       I, RICHARD LIEBOWITZ, hereby swear under the penalty of perjury that the following

is true and correct to the best of my personal knowledge:

       1.       I am lead counsel for plaintiff Bill Wisser (“Plaintiff”) and am duly admitted to

practice law in this District and in the State of New York.

       2.       I submit this declaration in response to the Court’s Order, dated April 1, 2020

[Dkt. #62] in which Liebowitz Law Firm, PLLC (“LLF”) and myself, jointly and severally, were

ordered to file proof that LLF’s policy and practice has been changed to require compliance with

Rule 33(b)(5) on or before April 17, 2020.

       3.       I attest that LLF has changed its policy and practice to require compliance with

Rule 33(b)(5) of the Federal Rules of Civil Procedure.


Dated: April 14, 2020
Valley Stream, New York

                                                      Respectfully submitted:

                                                      /richardliebowitz/
Case 1:19-cv-01445-LGS Document 69 Filed 04/14/20 Page 2 of 2




                                 By: Richard Liebowitz
                                 LIEBOWITZ LAW FIRM, PLLC
                                 11 Sunrise Plaza, Ste. 305
                                 Valley Stream, NY 11580
                                 (516) 233-1660
                                 rl@liebowitzlawfirm.com

                                 Counsel for Plaintiff




                             2
